Citation Nr: 0844761	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In September 2008, prior to the certification of this appeal, 
the North Carolina Division of Veterans Affairs revoked its 
power of attorney and withdrew as the veteran's 
representative.  The record reflects that written notice was 
provided to both the veteran and the RO.  The veteran has not 
indicated that he desires another representative, and the 
Board will proceed under the assumption that the veteran 
wishes to represent himself.  38 C.F.R. § 20.608(a) (2008).    


REMAND

The record reflects that the veteran is appealing the initial 
rating of a disability following an award of service 
connection.  However, he has not been provided with the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008) with respect to the downstream 
element of his original service connection claim.

The record also reflects that the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 55 on a VA 
psychiatric examination in May 2006.  In private treatment 
records dated in December 2005 and April 2006, however, he 
was assigned a GAF score of 38.  The VA examiner noted that 
the veteran reported missing no work as a result of his 
psychiatric symptoms, but the private mental health care 
provider stated that he was unemployable because of the 
chronicity and severity of his psychiatric symptoms.  In 
light of the discrepancy between the private treatment 
records and the VA examination report, the Board finds that a 
new examination is necessary in order to decide the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of his 
PTSD.  The claims folder must be made 
available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all 
current manifestations of the veteran's 
PTSD and should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting 
from the PTSD.  In addition, the 
examiner should provide a Global 
Assessment of Function (GAF) score and 
explain the significance of the score 
assigned.

The examiner should state whether the 
veteran's PTSD is sufficient to 
preclude him from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.

The rationale for all opinions 
expressed must be provided in a 
typewritten report.

4.  Then, the RO or the AMC should 
readjudicate the claim for a higher 
initial rating for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

